            Case 2:19-cv-01064-CL      Document 36       Filed 12/02/20     Page 1 of 1




                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



ADAM TROY STELTZ,                                                     Case No. 2:19-cv-01064-CL

                Petitioner,                                     ORDER GRANTING MOTION
                                                               FOR VOLUNTARY DISMISSAL
       v.

BRAD CAIN,

            Respondent.
__________________________

MCSHANE, District Judge:
       Petitioner moves to voluntarily dismiss his Petition filed under 28 U.S.C. § 2254 and to

vacate the filing fee. Petitioner’s Motion to Vacate Filing Fee (ECF No. 34) is DENIED. The

Court granted petitioner in forma pauperis status and he paid no filing fee. Petitioner’s Motion to

Dismiss (ECF No. 33) is GRANTED. This action is DISMISSED without prejudice.

IT IS SO ORDERED.

       DATED this 2nd day of December, 2020.

                                             s/ Michael J. McShane
                                             MICHAEL J. MCSHANE
                                             United States District Judge


1 - ORDER GRANTING MOTION FOR VOLUNTARY DISMISSAL
